Name: Council Regulation (EEC) No 3658/81 of 15 December 1981 amending for the fourth time Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 81 Official Journal of the European Communities No L 366/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3658/81 of 15 December 1981 amending for the fourth time Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . Article 1 ( 1 ) shall be replaced by the following : ' 1 . table wines and quality wines psr, where climatic conditions or consumer habits necessi ­ tate an addition of alcohol and where :  they are exported to third countries, or  they are dispatched to the non-European areas of Member States, on condition that they are not re-dispatched to the European areas of Member States 2. In the French and Greek versions, 'vol ' shall be inserted after '95 % , '52 % ' and '80 %' in Article 2 (!) ¢ 3 . Article 4 shall be replaced by the following : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( 1 ), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Article 42 (2) thereof, Having regard to the proposal from the Commission , Whereas, pending the adoption of provisions supple ­ menting or harmonizing the definitions of semi ­ sparkling wines and of products falling within heading No 22.06 of the Common Customs Tariff, provision should be made to extend by one year the provisions referred to in Article 4 of Council Regula ­ tion (EEC) No 351 /79 (3), as last amended by Regula ­ tion (EEC) No 3196/80 (4) ; whereas, moreover, experience has shown that no difficulty should arise following this extension ; Whereas the conditions that could justify the addition of alcohol to table wine and to quality wine psr dispatched to the non-European areas of Member States are no longer met ; whereas the authorization to that effect given by Article 1 ( 1 ) of Regulation (EEC) No 351 /79 should be withdrawn, whilst laying down a brief transitional period allowing all the operators to adapt to the new provisions, 'Article 4 1 . The second indent of Article 1 ( 1 ) shall be applicable until 31 August 1982. 2 . The following shall be applicable until 31 December 1982 :  Article 1 (2) (b) and (3),  the second subparagraph of Article 2 ( 1 ), in so far as it refers to the products specified in Article 1 (2) (b),  Article 2 (2), in so far as it refers to the products specified in Article 1 (3).' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 351 /79 shall be amended as follows : Article 2 (!) OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 359, 15. 12. 1981 , p. 1 . (3) OJ No L 54, 5 . 3 . 1979, p . 90 . (&lt;) OJ No L 333, 11 . 12. 1980, p . 6 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. No L 366/2 Official Journal of the European Communities 22. 12. 81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 15 December 1981 . For the Council The President P. WALKER